ORDER
The City of Berkeley appeals the district court’s decision to issue a preliminary injunction preventing the city from enforcing an ordinance regulating solicitation on city sidewalks. See Berkeley Community Health Project v. City of Berkeley, 902 F.Supp. 1084, 1091 (N.D.Cal.1995). After argument, the parties reached a settlement, and petitioned this court to dismiss the appeal pursuant to Fed. R.App. P. 42(b). We remanded to the district court for its approval of the settlement, which included the parties’ request to vacate the prehminary injunction, dismiss the action with prejudice, and award attorney’s fees. The district court agreed to the par*795ties’ requests. Because the district court has vacated its preliminary injunction, this appeal is dismissed as moot. Costs shall be allocated pursuant to the terms of the stipulation. A certified copy of this order, sent to the district court, shall act as and for the mandate of this court.
DISMISSED.